Citation Nr: 0020160	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  97-17 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel

INTRODUCTION

The veteran served on active duty from January 1956 to April 
1958.

This appeal arises from a May 1996, Department of Veterans 
Affairs Regional Office (VARO), San Juan, Puerto Rico rating 
decision, which, in pertinent part, denied the appellant 
service connection for the veteran's cause of death, and 
denied entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The veteran served on active duty from January 1956 to 
April 1958.

2.  The veteran expired in April 1996.  Immediate cause of 
death was cardio- respiratory arrest.

3.  At the time of his death, the veteran was service-
connected for status post paralysis of the right median 
nerve, post traumatic and neuroma on the surgical area, 
evaluated as 70 percent disabling.

4.  Cardiovascular or respiratory disability was not present 
in service, and neither cardiovascular renal disease, 
hypertension, nor diabetes mellitus was present within one 
year thereafter.

5.  There is no competent medical evidence of record to 
establish any causal relationship between the veteran's death 
and his service.

6.  Service-connected status post paralysis of the right 
median nerve did not cause or contribute substantially or 
materially to the cause of the veteran's death.


CONCLUSION OF LAW

A service-connected disorder did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for the cause of the 
veteran's death.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

The death of a veteran will be considered as having been due 
to service connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  In determining whether the 
service connected disability contributed to death, it must be 
shown that it contributed substantially or materially.  
38 C.F.R. § 3.312 (1993).

Service medical records are negative for any complaints or 
findings referable to cardiovascular or respiratory disorders, 
and the veteran's heart, lungs and chest were described as 
normal at the time of his April 1958 military separation 
examination. 

VA hospitalization records for the veteran's admission 
immediately preceding his death indicate that he was admitted 
in April 1996 with final diagnoses of acute myocardial 
infarction, left ventricular failure, pulmonary edema, and non 
insulin dependent diabetes mellitus.  Complications included 
congestive heart failure and pulmonary edema.  

The death certificate indicates that the veteran died on April 
[redacted], 1996.  The immediate cause of death was cardio- respiratory 
arrest.  At the time of death, the veteran was service 
connected for status post paralysis of the right median nerve, 
rated 70 percent disabling.  He was also awarded a total 
rating for compensation purposes based on individual 
unemployability.

The Board is not empowered to rest its determination upon a 
subjective test of whether the appellant's belief in her 
entitlement to the benefit sought here is sincere.  The Board 
is constrained by its statutory mandate to rest its decision 
upon an objective basis under which the Board must apply the 
law to the facts as shown by the evidence.  Following review 
of the current record, the Board is compelled to conclude that 
the appellant has not met her initial burden of presenting a 
well-grounded claim.

There is no indication of cardiovascular or respiratory 
disorders in the veteran's service medical records, or that he 
manifested cardiovascular renal disease, hypertension, or 
diabetes mellitus within one year of his military separation 
that would allow for presumptive service connection under 
38 C.F.R. § 3.309.  The earliest indication of cardiovascular 
disease dates from November 1976 when a recent history (4 
weeks earlier) myocardial infarction was discovered during 
preoperative evaluation for treatment of carpal tunnel 
syndrome, more than 18 years after his military separation.  
Accordingly, the Board concludes that a cardio- respiratory 
disorder was not present in service, and that neither 
cardiovascular renal disease, hypertension, nor diabetes 
mellitus manifested within one year.  

There is also no medical evidence that the service connected 
median nerve disability contributed substantially or 
materially to the veteran's death.  Terminal hospital records 
do not show that the medial nerve disability was a factor in 
the events leading to death.  Further, the service connected 
disability, which did not affect vital organs, is not shown to 
have resulted in debilitating effects or impairment of health 
as rendered the veteran materially less capable of resisting 
the effects of the fatal cardio- respiratory disorder.

While the appellant contends that the cause of the veteran's 
death was related to his service, she has not presented nor 
alleged the existence of competent medical evidence 
demonstrating such a relationship, and she is not shown to 
possess the medical expertise to make a finding of a 
relationship between his post-service disease and service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
she has not submitted competent medical evidence to establish 
a nexus between the veteran's cause of death and any incident 
of service.  Thus, the Board must find that her claim for 
service connection for the veteran's cause of death is not 
well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

The veteran had been awarded a 100 percent disability rating 
based upon individual unemployability effective September 9, 
1994.

The Board notes that the supplemental statement of the case 
in June 1999 did not include the then current legal criteria 
pertaining to DIC.  Further, at that time, the United States 
Court of Appeals for Veterans Claims (Court) had interpreted 
38 C.F.R. § 3.22 as providing that 38 U.S.C.A. § 1318 
authorized DIC in cases where a veteran merely had 
hypothetical, as opposed to actual, entitlement to a total 
disability rating for the required period.  See Constantino 
v. West, 12 Vet. App. 517 (1999); Wingo v. West, 11 Vet. App. 
307 (1998); Carpenter v. West, 11 Vet. App. 140 (1998); Green 
v. Brown, 10 Vet. App. 111 (1997).  

However, the Board notes that a final regulation was recently 
published which established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his 
lifetime, established a right to receive total service- 
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by the VA. 65 
Fed. Reg. 3388-3392 (Jan. 21, 2000).  The effective date of 
that regulation is January 21, 2000.

The RO must consider the DIC claim under the proper legal 
criteria.  Where, as here, it appears that the law or 
regulation changed during the pendency of a case, the version 
most favorable to the appellant should be applied.  See West 
v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 Vet. 
App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Accordingly, the case is REMANDED for the following:

1.  The RO should readjudicate the 
appellant's DIC claim in light of the 
definition of hypothetical entitlement 
before and after the effective date of 
the interpretive rule for 38 U.S.C.A. § 
1318(b) benefits.

2.  If the claim is not allowed, the RO 
should provide the appellant and her 
representative with an appropriate 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision. It should be 
indicated that she has a reasonable time 
to respond, and the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

No action is required of the appellant until she receives 
further notice.  This REMAND is to develop evidence and to 
ensure that the appellant is afforded due process of law.  
The Board intimates no opinion as to the final outcome 
warranted as to the issue addressed in this REMAND.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


